DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Jeffrey Gunn on November 29, 2021.
The application has been amended as follows:
IN THE SPECIFICATION:
Paragraph 0034, line 4:  the phrase “metal mass” has been changed to --metal mass 12--.
Paragraph 0034, line 4:  the phrase “a hollow body” has been changed to --a hollow body 13--.
IN THE DRAWINGS:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
The magnet or metal mass in Figures 1b and 2b is to have reference numeral 12 point to it.
The hollow body in Figures 1b and 2b is to have reference numeral 13 point to it.
The horizontal line above reference numeral 9 in Figure 2b is to be removed.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claims 1, 3-5, 10, and 11 are allowed over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656